Title: To George Washington from Friderici, 15 April 1792
From: Friderici, Juriaen François de
To: Washington, George



Sir,
Surinan 15th April 1792

The Sieur David Nassy, a native of this place, of a family whose Ancestry were the first settlers of one part of the Colony, a man well informed, and a man who has no fault, except that of being unfortunate, if that can be called one, has begged me to have the honor of remitting by him these lines to your Excellency.
Reiterated disappointments which he has not deserved—infirm health, and the desire of living in a Country where, without

regarding the difference of Religion in Individuals, personal merit is attended to, have led him to a determination of going to reside in the United States under the government of your Excellency. If he can there find himself happy, it will give me great pleasure on account of the Interest which I take in him, and more particularly if this should be the means of obtaining the p[r]otection of your Excellency by drawing your Attention. It is at least a subject worthy of his regard that I have the honor to recommend him. I have the honor to be with as much respect as veneration Sir Your Excellency’s most Obedt & humble Servant

[Friderici]

